Citation Nr: 0604881	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  00-15 828	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder prior to April 
24, 2001.

2.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1993 to June 1993, and from August 1994 to August 1998.

2.	On May 13, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In a May 13, 1999, correspondence, the veteran stated that he 
wished to withdraw all issues on appeal.  However, the Board 
thereafter inadvertently took jurisdiction over the appeal 
without jurisdictional basis.  Although the veteran has not 
since submitted any further correspondence regarding the 
appeal, his representative has addressed the appeal in 
informal briefs.  To ensure due process, in November 2005, 
the Board sent the veteran and his representative a letter to 
determine whether he still wished to pursue the appeal.  The 
letter informed the veteran that if he does not respond 
within 60 days the Board will assume that he is satisfied 
with his appeal.  The veteran did not respond.  Thus, the 
Board assumes that the veteran is satisfied with his appeal.

The veteran having withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


